Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
District of
Division :
Ve\AWwad4O
) Case No. eo J Ov
. ) (to be filled in by the Clerk's Office)
de
)
A Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. +
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check ane) LJ Yes No
please write “see attached” in the Space and attach an additional )
page with the full list af names.) )

Ser—Y7-C. IIASA

)
)
Defendant(s)
(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot Jit in the space above, please )
write “see attached” in the space and attach an additional Page )
with the full list of names. 2

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. z

Street Address 5
City and County
State and Zip Code

Telephone Number Zz 3@ AS 3— Sx Zf

E-mail Address Aoward b CM techs % D5 mai aor

B. The Defendant(s)

   

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

7 Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 1 of 10
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Non Spb. Vehe

Job or Title (ifknown) (4 Yona) es atate
Street Address AIOO Wire kat, Kgah

City and County A Aubot tye J

State and Zip Code YY aSA (problem 27aiP
Telephone Number ( 53@) R55- “5 59G

E-mail Address (if known)

Defendant No. 2

Name hx A; Shr Clokander

Job or Title (if known) accel, AA dierin,-

Street Address 5 {0 Gy ac kas Foed
Fé here l

City and County

State and Zip Code Lin BML. Chhilaos AIAZIA

Telephone Number (#e2 Y 55-55 %
E-mail Address (if known)

 

 

Defendant No. 3

Name Virpeiace Bir Afar
Job or Title (if known) Ki ahet PR af — Sir_Serie (Oo)
Street Address 4 (G0 MEK ns, hel

City and County 6)anrb SI

State and Zip Code “ae Abt _Conrah ere a TD ALF
Telephone Number 4% -SE- SSHK

E-mail Address (if known)

Defendant No. 4 . .
Name (onthe Sn okter
Job or Title (if known) At cuits Ai ON )
Street Address
City and County
State and Zip Code

Telephone Number 550 &S5- S59 &

E-mail Address (if known)

+

 

 

 

 

 

 

Page 2 of 5

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane ? of 10
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
L_}Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional Plaintiff.)

 

2 The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 3 of 10
Pro Se I (Rev. 12/16) Complaint for a Civil Case

Il.

 

b. If the defendant is a corporation
The defendant, (name) , Is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional Page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 4 of 10
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

v. Certification and Closing

Under Federal Rule of Civil Procedure | I, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff Ce sali oA al

Printed Name of Plaintiff = LPtiind=Mitwart

B. For Attorneys

Date of signing:
=

Signature of Attorney

 

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 5 of 10
UNITED STATES DISTRICT COURT

For the

District of

 

 

Division

caseno. 12(\GCVQ4O

 

pleas Guard

Plaintiff (s)

ee eS

 

Defendant(s)

COMPLAINT FOR A CIVIL CASE
On December 25, 2018, at approximately 9:30pm, my mother Cozy Ann Gaston, a resident at the
Adam’s Farm Living and Rehabilitation facility, located at 5100 MacKay Road, Jamestown N.C. 27282,
passed away. The medications morphine (given intravenously) and medication Ativan were given prior
to Ms. Gaston’s death. We, Belinda Howard and Dr. Angella Hauser (daughters), believe an act of

negligence and wrongful death was committed which is the reason for this complaint and lawsuit.

Ms. Gaston was discharged from the Wesley Long Hospital in Greensboro N.C. and transferred to the
Adam’s, Farm facility on February 20, 2018 with several health problems but none known to be life
threatening. Ms. Gaston admission to this nursing home, was with hope of meeting new friends, and

receives 24-hour care, but was short lived as medication played an enormous part in ending her life.

On March 23, 2018, Dr. Anne Alexander the facilities physician prescribed the opioid medication

Norco (Vicodin) (5/325mg) three times daily and 1000mg of Tylenol twice daily. Ms. Gaston complained

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 6 of 10
that day of pain while transferring from bed to shower bed because of bedsores. Norco/ Vicodin is an
allergy medication listed in Ms. Gaston’s medical history and was asked by Dr. Angella Hauser, Ms.
Gaston”s daughter and (POA) that nurses and Dr. Alexander discontinue the Norco and replace with
another medication. Dr. Angella Hauser provided medical information of experiences with the
medication and facts of Ms. Gaston heart and health problems that occurs when taking the medication.
The following names authorized and distributed the medication to Ms. Gaston from March 23, 2018,
until her death on December 25, 2018: Dr. Anne Alexander, Virginia Ann Ingram (DON), Cynthia Melvin
(RN), Lauren Lutz (RN), Mary Wirth (LPN), and Kasie Hunt (LPN). The Administrator, Robin Niles is
included in the lawsuit as she allowed the misconduct and abuse of medication and personal injury to
continue. We, Belinda Howard and Dr. Angella Hauser (daughters), feel the distribution of Norco,
Tramadol, Neurontin, Robaxin, and Remeron) pain medication,s was an act of negligence and an over
dose of medication. Unfortunately, know reverse action was taken by Dr. Alexander and eventually the

dosages of Norco (Vicodin) was increased.
The following is a list of medications, meetings, and reports of abuse.

1. Norco (Vicodin) opioid medication 5/325mg), was given four times daily beginning March 23,

2018.

2. Tylenol 1000mg, given three times daily, beginning March 23, 2018.

3. C-pap machine in place but not on face to help with sleeping, beginning March 8, 2018

4. Care Plan meeting held on March 14, 2018, told Ms. Gaston was failing to thrive

5. In June and September of 2018 Belinda Howard (daughter) contacted the NC Dept of Health and
Human Service, Intake Numbers NCO0140323 and NC00142813) to report physical abuse
towards Ms. Gaston by CNA’s, and the excessive distribution of medication.

6. On November 14, 2018, stained bloody pillow case refused to be changed by Lauren Lutz (RN).

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 7 of 10
fa

10.

11.

12.

13.

On March 6, 2018 the medication Robaxin was increased to 200mg even though Ms. Gaston had
not previously complained of pain within the last five days.

During the month of March, Ms. Gaston feet were continuously smashed against the footboard
of the bed resulting to sores forming on both feet as repositioning every two hours to prevent
soars and infections was not administered.

The month of March through December of 2018, Ms. Gaston has bedsores on her bottom due to
lying in bed for several days and not repositioned every two hours to prevent soars and
infection by staff. Ms. Gaston passed away with bleeding bedsore on her bottom and a catheter
still attached inside her.

In April 2018, Ms. Gaston is lethargic and confused and withdrawal from family by not
communicating, excessive sleeping, and the side effects of the Opioid medication. Ms. Gaston
has unexplained weight loss and physical complications, which resulted in an 80-pound weight
loss. Ms. Gaston’s daughters, Belinda Howard and Dr. Angella Hauser feel Ms. Gaston is a victim
of medication abuse.

During the month of April Ms. Gaston was given SOmg of Tramadol, 500mg of Robaxin, and
1000mg of Tylenol for pain daily. In addition to and extra dosage of 50mg tramadol 30 minutes
prior to bandage change of her pressure soars on both feet.

In the month of May, Ms. Gaston became shaky and unable to feed herself or hold a cup in
hand. Ms. Gaston now takes five different types of pain medication for bedsores and pressure
sores on both feet. (Norco/Vicodin, Tramadol, Neurontin, Robaxin, and Remeron)

On May 18, 2018, Dr. Alexander stated Ms. Gaston’s left foot was unsalvageable and suggested

amputation.

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 8 of 10
14,

15.

16.

Lz.

18.

18.

On June 25, 2018, Ms. Gaston received abusive treatment by Alice a CNA. This was the CNA’s
second time being reported and was banned from entering Ms. Gaston’s room.

July 31, 2018, Ms. Gaston visited Dr. Francis Wong office located at Eagle at Guilford College,
1210 New Garden Road. Greensboro, NC 27410. Ms. Gaston was seeking an outside doctor to
help reduce her current medications.

On August 17, 2018, Dr. Price treated Ms. Gaston at Triad Foot and Ankle. Ms. Gaston was given
a prescription for her infected feet. One dosage of the prescribed medication Clindamycin,
300mg, was given by Mary Wirth (LPN), and discontinued on August 10, the next day, by Dr.
Alexander.

On August 22, 2018, Ms. Gaston visited WFU Baptist Heart and Vascular Surgery to discuss the
amputation of both legs from the knee to toes.

On August 11, Ms. Gaston is diagnosed with pneumonia and is prescribed Omnicef 300mg every
12hrs for seven days.

The months of September, October, November, and December there continued to be a
conversation concerning hospital visit and admissions, distribution of medication, cleanliness,

physical, and verbal abuse between Belinda Howard and the administration.

Conclusion

Ms. Gaston last 10 months of life was lived in being over medicated and abused at Adam’s
Farm Rehabilitation. Ms. Gaston was given the opioid medication Norco (Vicodin) after daughter
Angella informed Dr. Alexander of past health problems that occurred when given the Norco
mediation. The physical abuse of allowing Ms. Gaston feet to hit against the footboard of the
bed resulted in the possibility of both legs from knee to toe to be amputated. Ms. Gaston’s

daughter Belinda reported several incidents to the State Department of Health and Human

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Pane 9 of 10
Services pertaining to the abuse towards Ms. Gaston and the abusive use of prescribed
medication. Finally, Ms. Gaston was told she could not obtain an outside doctor then prescribed
additional medication for Ms. Gaston so she would remain ina lethargic and confused state

withdrawing from family until her death on December 25, 2018, at approximately 9:30pm.

Relief
| Belinda Howard am seeking the following:
Wrongful Death $750,000
Negligence of distribution of mediation $300,000
Personal injury $100,000
Emotional Stress $100,000
Punitive Damages $2,000,000

f aT Maret)

Signed this day of February. , 2019.

 

oebde Horad
A—
Signature of plaintiff
BALL Lbernatee Mey

Address

[corsbors, MC. 21YE

 

 

Telephone number

236-353 —5834

 

Case 1:19-cv-00240-CCE-LPA Document 2 Filed 03/01/19 Page 10 of 10
